DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Claims 2-3, 5, 7-27, 30-59, and 66-81 have been cancelled.

The rejection of claims 1, 4, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Garzino-Demo et al. (WO 00/78334, of record) is withdrawn in view of the claim amendments.

Election/Restrictions
Applicant's election with traverse of Group I, and the species of SEQ ID NO: 16, in the reply filed on 2/25/2019 is again acknowledged.
Claims 60-65 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/25/2019.
	Claims 1, 4, 6, 28-29, and 82 are under consideration.
	It is noted that only claim 4 reflects the elected species of SEQ ID NO: 16 where X is Val and Y is Leu, (corresponding to SEQ ID NO: 5). Claim 1 and dependent claims 6, 28-29, and 82 do not require SEQ ID NO: 5.


Specification
The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 9/20/2018 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landi et al. (WO 2014/037811).
Landi et al. discloses the human MDC (CCL22) signal peptide corresponding to amino acids 1-24 of SEQ ID NO: 8 and 10.  See pages 27-28.  Amino acids 1-24 of SEQ ID NOS: 8 and 10 both contain instant SEQ ID NOS: 1, 3, 4, and 5.  Amino acids 1-24 of SEQ ID NOS: 8 and 10 are identical to instant SEQ ID NO: 11.
The signal peptides disclosed by Landi et al. anticipate instant claims 1, 4, and 6.  Absent evidence to the contrary, these peptides would be immunogenically active.  A chemical composition and its properties are inseparable.  See MPEP 2112.01.  Any argument or evidence to the contrary will be viewed as evidence that the scope of the claims is not enabled.
Applicant is reminded that claims 1, 4, and 6 are directed to peptide products having a certain structure.  Peptides having this sequence structure is taught by the prior art.

Applicant’s arguments are not persuasive.  Applicant appears to take the position that Landi et al. does not anticipate claims 1, 4, and 6 because the signal sequences are not presented as separate sequences with their own identifiers.  This is not agreed with. The rejection is not based on the entirety of SEQ ID NOS: 8 and 10 of Landi et al.  Landi et al. clearly identifies the 24 amino acid signal peptides corresponding to amino acids 1-24 of each sequence.  Contrary to applicant’s arguments, Landi does teach the peptide fragment recited in claim 1.  The disclosed signal peptides meet the structural limitations of the claims by size and sequence.  The arguments concerning Landi’s use of the proteins of SEQ ID NOS: 8 and 10 are not persuasive.  Landi et al. discloses the claimed product.  The prior art is not required to disclose the immunogenic properties recited in the claims or the use disclosed by the instant applicant.  The claimed .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 28-29, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Kovjazin et al. in view of Jones et al. (U.S. 10,130,454), and Landi et al. (WO 2014/037811).
Landi et al. is applied as above.
Kovjazin et al. discloses that signal peptides can be used as vaccines and that these vaccine compositions preferably include adjuvants such as incomplete Freund’s adjuvant (an oil based adjuvant) and immunologic adjuvants such as GM-CSF (i.e. other immunogenically active proteins that are not CCL22, see instant claim 28).  The reference discusses advantages of using human signal peptide (SP) domains as vaccine candidates (VC’s).  SP domains exhibit high antigenic variability and specificity to the proteins they are derived from, enabling them to serve as vaccine candidates.  Signal peptide domains are disclosed as being multi-epitope long peptide (LP) VC’s.  See at least abstract; page 2733, left column; page 2733-2734, bridging paragraph; page 2738, right column; and page 2739, concluding remarks.  Kovjazin et al. does not disclose the peptides of instant claim 1.
Jones et al. discloses that CCL22 can be used as an anti-cancer vaccine.  Adjuvants such as CpG oligonucleotides and aluminum hydroxide are disclosed.  Cytokines (i.e. other 
It would have been obvious to use the 24 amino acid signal peptide for human MDC as taught by Landi et al. in a composition with an adjuvant and other immunogenically active proteins as taught by Kovjazin et al. in order to develop vaccines.  Landi et al. discloses the human MDC (CCL22) signal peptides corresponding to amino acids 1-24 of SEQ ID NO: 8 and 10.  See pages 27-28.  Amino acids 1-24 of SEQ ID NOS: 8 and 10 both contain instant SEQ ID NOS: 1, 3, 4, and 5.  Amino acids 1-24 of SEQ ID NOS: 8 and 10 are identical to instant SEQ ID NO: 11.  One of ordinary skill in the art would have been motivated to do so as Jones et al. makes clear that CCL22/MDC can be used as an anti-cancer vaccine.  Kovjazin et al. makes clear that signal peptides can be used as vaccines.  Inclusion of known adjuvants would have been obvious as taught by Kovjazin et al. and Jones et al. to improve immune response.

Applicant’s arguments with respect to Kovjazin et al. are unpersuasive and the arguments with respect to Kerzerho et al. and the references cited on pages 9-10 cannot be addressed.  These references were not attached to the response and are not of record. 
Kovjazin et al. provides a general disclosure that all signal peptides share common structure and motif and discusses advantages of using signal peptide (SP) domains as peptide-based vaccines.  The reference fairly suggests using signal peptide domains as vaccine candidates.  Thus, one of ordinary skill in the art would have been motivated to take the signal peptides (amino acids 1-24 of SEQ ID NOS: 8 and 10) taught by Landi et al. and add suitable adjuvants as taught by Jones et al. and Kovjazin et al. thereby forming the claimed compositions.  , e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  It would have been obvious to make the claimed compositions in order to characterize them and test for vaccine potential.   See at least MPEP 2143.
 Applicant argues that Kovjazin et al. described only three identified signal peptides that have been analyzed.  Applicant appears to be arguing the Kovjazin et al. does not exemplify any signal peptides as vaccines.  Exemplification is not required for obviousness.  Applicant’s arguments with respect to a signal peptide not being entirely immunogenic is not persuasive.  The claims do not require any particular degree or type of immunogenic activity.  Again, the claims are directed to products and not methods of vaccination requiring protection, for example.

Obviousness of the claimed peptide products and compositions requires only a suggestion to put the recited components together.  The prior art provides that teaching, suggestion, and/or motivation.  It points to particular signal peptides (amino acids 1-24 of SEQ ID NOS: 8 and 10) and particular adjuvants recited in the claims.
Applicant’s arguments with respect to Jones et al. are not persuasive.  The portion of Jones et al. being relied upon column 7, lines 48, through column 8, line 14, which discusses vaccine depots that can include CCL22 (column 7, line 65-66), adjuvants, and other cytokines.

Again, none of the claims is limited to a particular peptide sequence such as a peptide consisting of SEQ ID NO: 4. The entirety of the signal peptide meets the claim limitations and is taught by the prior art.  Kovjazin et al. teaches using signal peptides as vaccines.  Jones et al. teaches the desirability of CCL22/MDC vaccines.  Landi et al. teaches the appropriate signal peptide sequences for CCL22/MDC.  The claimed peptides and compositions are obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 28-29, and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite:
An immunogenically active peptide fragment of CCL22 of SEQ ID NO: 12, which fragment consists of at the most 50 residues and comprises a consecutive sequence of amino acids of a human CCL22 of SEQ ID NO: 12, wherein said consecutive sequence comprises or consists of SEQ ID NO: 3 or SEQ ID NO: 4, and wherein an immunogenically active region of said peptide fragment comprises at least a portion of SEQ ID NO: 11.

Basis was stated to be in Table 1, at page 5, lines 14-22, at page 17, lines 4-20, and at page 22, lines 16-23. This is not agreed with.  Table 1 discloses SEQ ID NOS: 1-16.  None of the portions of the specification pointed to provide basis for the claimed immunogenically active peptide fragments.  The combinations of consisting/comprising sequences recited in the claim are not disclosed.  The claim language is unclear as to the metes and bounds of the peptide fragments encompassed by the claims (see rejection below).
Claim 1 requires SEQ ID NO: 3 or SEQ ID NO: 4 and both are contained within SEQ ID NO: 11.  The recitation of “at least a portion of SEQ ID NO: 11” appears to be redundant to the recitation of SEQ ID NOS: 3 and 4 in claim 1.  It is unclear if the recitation of “immunogenically active region…comprises at least a portion” is intended to mean that any portion of SEQ ID NO: 11 (such as a single amino acid of SEQ ID NO: 11) provides the immunogenic activity.  For example, the immunogenic activity is imparted by the first amino acid of SEQ ID NO: 11 or the last amino acid of SEQ ID NO: 11 (neither of which are found in SEQ ID NOS: 3 and 4).  There does not appear to be support for these interpretations of the claim.
Dependent claim 4 recites that the peptide fragment comprises the sequence of SEQ ID NO: 5. However, SEQ ID NO: 5 corresponds to amino acids 11-19 of SEQ ID NO: 12.  SEQ ID NO: 5 shares a single amino acid with SEQ ID NO: 3 and shares only two amino acids with SEQ ID NO: 4. If applicant intended to claim a fragment corresponding to amino acids 3-19 (containing each of SEQ ID NOS: 3, 4, and 5), there does not appear to be basis for this particular fragment.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 28-29, and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is recites an immunogenically active peptide fragment of CCL22 of SEQ ID NO: 12, which fragment consists of at the most 50 residues and comprises a consecutive sequence of amino acids of a human CCL22 of SEQ ID NO: 12, wherein said consecutive sequence comprises or consists of SEQ ID NO: 3 or SEQ ID NO: 4, and wherein an immunogenically active region of said peptide fragment comprises at least a portion of SEQ ID NO: 11.
Claim 4 depends upon claim 1 and recites “comprises the sequence of SEQ ID NO: 5.” 
Claim 6 depends upon claim 1 and recites “comprises or consists of a sequence selected from the group consisting of SEQ ID NOS: 1, SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 11.”
Claim 1 and dependent claims 28-29 and 82 are clear when the immunogenically active peptide fragment of CCL22 consists of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, or SEQ ID NO: 11 as recited in claim 6.  SEQ ID NO: 1 corresponds to amino acids 1-22 of SEQ ID NO: 12.  SEQ ID NO: 3 corresponds to amino acids 3-11 of SEQ ID NO: 12.  SEQ ID NO: 4 corresponds to amino acids 3-12 of SEQ ID NO: 12.  SEQ ID NO: 11 corresponds to amino 
Claim 1 and dependent claims 28-29 and 82 are clear when the immunogenically active peptide fragment of CCL22 comprises SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, or SEQ ID NO: 11 as recited in claim 6.  The length limit of “at the most 50 residues” means that for a fragment comprising either SEQ ID NO: 1 or SEQ ID NO: 11, the largest fragment would correspond to amino acids 1-50 of SEQ ID NO: 12.  The length limit of “at the most 50 residues” means that for a fragment comprising either SEQ ID NO: 3 or SEQ ID NO: 4, the largest fragment would correspond to amino acids 1-50, amino acids 2-51, or amino acids 3-53 of SEQ ID NO: 12.  These embodiments are clear.
Given that SEQ ID NOS: 3 and 4 (required by claim 1) are contained within SEQ ID NO: 11 also recited in claim 1, the claim is confusing in reciting “at least a portion of SEQ ID NO: 11.”  This appears to be redundant to the recitation of SEQ ID NOS: 3 and 4.  It is unclear if the recitation of “immunogenically active region…comprises at least a portion” is intended to mean that any portion of SEQ ID NO: 11 (such as a single amino acid of SEQ ID NO: 11) provides the immunogenic activity.  For example, the immunogenic activity is imparted by the first amino acid of SEQ ID NO: 11 or the last amino acid of SEQ ID NO: 11 (neither of which are found in SEQ ID NOS: 3 and 4).
Dependent claim 4 recites that the peptide fragment comprises the sequence of SEQ ID NO: 5.  However, SEQ ID NO: 5 corresponds to amino acids 11-19 of SEQ ID NO: 12.  SEQ ID NO: 5 shares a single amino acid with SEQ ID NO: 3 and shares only two amino acids with SEQ ID NO: 4. This is confusing and the claim does not appear to be properly dependent.  If applicant intended to claim a fragment corresponding to amino acids 3-19 (containing each of SEQ ID 
Applicant is requested to identity clearly all peptides they intend to be encompassed by the claim.  

It is suggested that applicant amend independent claim 1 to use more straightforward language to obviate the rejections under 35 USC 112, 1st and 2nd paragraphs.  For example, claim 1 could recite:
1.  An immunogenically active peptide fragment of human CCL22 consisting of at the most 50 consecutive residues of SEQ ID NO: 12, wherein said peptide fragment contains a sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 11.
Applicant is advised that the above claim language is not an indication that this claim would be allowable.
However, the following claim would be allowable:
83. An immunogenically active peptide fragment of human CCL22 consisting of a peptide selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, and SEQ ID NO: 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa